Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention:
including a method of manufacturing an electrical wiring assembly, in regard to claim 1, with the limitations of: 
c) forming an insulative covering over a portion of the elongate strip by laminating the portion of the elongate strip with an insulative material, wherein the portion is an insulated segment and a remaining portion of the elongate strip is an uninsulated segment; and
d) cutting the elongate strip into a desired shape, wherein step d) of the process is performed prior to step c) of the process;
including an electrical wiring assembly, in regard to claim 11, with the limitations of: 
b) cutting a mesial slit in an end of the strip, thereby forming a pair of distal projections flanking the mesial slit;
c) forming an insulative covering over a portion of the elongate strip by laminating the portion of the elongate strip with an insulative material, wherein 
d) cutting the elongate strip into a desired shape, wherein step d) of the process is performed prior to step b) of the process;
including a method of manufacturing an electrical wiring assembly, in regard to claim 23, with the limitations of: 
cutting the elongate strip into a desired shape; and
after cutting the elongate strip into the desired shape, forming an insulative covering over a portion of the elongate strip by laminating the portion of the elongate strip with an insulative material, wherein the portion is an insulated segment and a remaining portion of the elongate strip is an uninsulated segment.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 13, 2022